               Case 19-11292-JTD   Doc 707-2    Filed 10/07/19   Page 1 of 21




                                        ([KLELW

                        '2-3UHSHWLWLRQ&LYLO6HWWOHPHQW$JUHHPHQW






               
5/)9
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 2 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 3 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 4 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 5 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 6 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 7 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 8 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 9 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 10 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 11 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 12 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 13 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 14 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 15 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 16 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 17 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 18 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 19 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 20 of 21
Case 19-11292-JTD   Doc 707-2   Filed 10/07/19   Page 21 of 21
